Exhibit 10.10
ARIAS TRUST AGREEMENT
Effective date: June 5, 2006
(Amended sections and exhibits, including the amendments approved at the
Trustors’ Meeting held on May 29, 2008)
ONE: Definitions.

1)  
PREMISES: The premises located at the corner of Arias and Melián streets in the
City of Buenos Aires. Property Identification: Area 16, Section 43, Block 12A,
Parcel 4, Total area 5741.16 m2, with a 88-meter long front on Arias street, a
curving façade on Melián street, and 79.87 over Parcel 3, including green space
to be assigned.

2)  
AGREEMENT: The agreement embodied in this instrument, together with its EXHIBITS
and all other supplementary documentation duly identified herein.

3)  
TRUST: The real property trust known as “Arias Trust” created under this
AGREEMENT.
  4)  
TRUSTORS: TRUSTORS “A” and “B “.

5)  
TRUSTORS “A”: The individuals or legal entities originally signing the AGREEMENT
in their capacity as trustors and Campos Setenta S.A., whose rights and
obligations are set forth in section FOUR.

6)  
TRUSTORS “B”: The individuals or legal entities adhering to the AGREEMENT in
that capacity, whose rights and obligations are set forth in section FIVE.

7)  
TRUSTEE: Trustee shall mean INTECONS S.A., the company which at the direction of
and with the funds provided by the TRUSTORS shall acquire the PREMISES and carry
out a real property project in accordance with the terms and conditions of this
AGREEMENT.

8)  
BENEFICIARIES: The TRUSTORS and any assignees of their rights.

9)  
BUILDING: The building to be constructed for office use at the PREMISES, based
on the project approved by the pertinent municipal authorities on March 7, 2008.

10)  
UNITS: The apartments and supplementary facilities included in the BUILDING to
be constructed.

11)  
TRUST FUND: The fund made up of contributions by the TRUSTORS and by any other
amount contributed under the AGREEMENT. The TRUST FUND shall be used to acquire
the PREMISES, to construct the BUILDING and to pay any other expenses or taxes
related to the TRUST’s purpose.

12)  
TRUST PROPERTY: The trust property shall be that composed of the PREMISES, the
TRUST FUND and the assets of any kind as may be acquired by the TRUSTEE in
furtherance of the purpose of the TRUST. Pursuant to section 14 of law
No. 24.441/95, trust assets are separate from the property of the parties to
this AGREEMENT and as such they shall remain outside the scope of any individual
or joint action filed by the creditors of the TRUSTEE or the TRUSTORS.

 

 



--------------------------------------------------------------------------------



 



13)  
AUDITOR: This shall mean the accounting firm doing business as Estudio María
Eugenia De Piero, which shall be responsible for auditing and certifying the
information provided by the TRUSTEE with respect to any use of funds or
investments.

14)  
ARCHITECTURE FIRM: This shall mean Architecture Firm M.SG.S.S.S. SA, responsible
for the architectural project for the construction of the BUILDING, whose rights
and obligations are set forth in section EIGHT.

15)  
PROJECT: The plans prepared by the ARCHITECTURE FIRM and approved by the
municipality on 3/7/08 and a detailed project description, both attached as
EXHIBIT 1. The PROJECT shall be subject to the final adjustments made by the
ARCHITECTURE FIRM or any other adjustments required for technical reasons.

16)  
EXHIBITS: The documents identified as being an integral part of the AGREEMENT:
EXHIBIT 1: PROJECT. EXHIBIT 2: Unit Worksheets. EXHIBIT 3: Estimated initial
contributions to be made by TRUSTORS “A “ (total contributions and a breakdown
of contributions by each trustor “A”) and contribution payment schedule. EXHIBIT
4: Total estimated costs to be borne by TRUSTORS “B”, payment schedule and
percentage of contribution for each unit to which TRUSTORS “B” are entitled.
EXHIBIT 5: Units to be delivered to TRUSTORS “A” and the percentage of
contributions over costs in excess of those estimated in Exhibit 4 with respect
to Trustors “B” to be made by Trustors “A” entitled to such units. EXHIBIT 6:
Crown.

17)  
EXTERNAL AUDITOR: It shall mean the firm doing business as Estudio Schindel,
which shall audit the Balance Sheets and all information concerning the uses of
funds and investments, as prepared by the TRUSTEE and signed and certified by
the AUDITOR, as well as all AUDITOR’s work documents for the purpose of
informing the TRUSTORS on their accuracy and reasonability.

SECOND: Purpose
The purpose of this AGREEMENT is to create a trust in accordance with section
2662 of the Civil Code and the provisions of law No. 24.441 for the acquisition
of the PREMISES, the construction of the BUILDING in line with the PROJECT, and
the ensuing division into and transfer of the UNITS to the TRUSTORS. The TRUSTEE
shall be vested with ownership over the PREMISES and the TRUST FUND for the
benefit of the BENEFICIARIES.

 

 



--------------------------------------------------------------------------------



 



THIRD: Term
This AGREEMENT shall be effective for (60) sixty months from the date of its
signing, a term which is deemed sufficient to attain the purpose hereof. The
specified term shall be automatically renewed for an additional period of six
months where such renewal is necessary due to delays in construction works or if
obligations are outstanding upon lapse of the initial term.
The AGREEMENT shall be early terminated upon sale of the PREMISES and
distribution of the FUND TRUST among TRUSTORS “A” once all obligations are
complied with, if TRUSTORS “B” entitled to all UNITS other than the UNITS to
which TRUSTORS “A” are entitled fail to adhere to the AGREEMENT before
September 30, 2008.
FOUR: Rights and Obligations of TRUSTORS “A”

4.1)  
TRUSTORS “A” shall have the following obligations:

4.1.1)  
To contribute all funds necessary to acquire the PREMISES and bear all related
maintenance and repair expenses, the fees due to the ARCHITECTURE FIRM, any
expenses related to the approval of the project (including construction
permits), and any other expenses related to the purpose of this AGREEMENT until
TRUSTORS “B” join the trust or until the sale of the PREMISES. In addition,
Trustors “A” shall provide the funds necessary to pay 19.4193% of the amount in
excess of the total costs to be borne by TRUSTORS “B,” as estimated in EXHIBIT
4. Except for initial contributions as specified for each trustor in Exhibit 3,
all further contributions shall be made in proportion to the units to which the
trustors shall be entitled, in line with the percentage interests stated in
EXHIBIT 5.

4.1.2)  
Payment of Contributions: EXHIBIT 3 outlines the estimated schedule for the
payment of the initial contributions due by each TRUSTOR “A,” provided however
that TRUSTORS “A” shall thereafter make contributions as and when required by
the TRUSTEE in furtherance of the purpose of the TRUST.

4.1.3)  
Payment Currency: Contributions shall be made in the currency designated by the
TRUSTEE based on the nature of the obligations owed under the TRUST.

 

 



--------------------------------------------------------------------------------



 



4.1.4)  
Failure to Make Initial Contributions: In view of the fact that time is of the
essence for the payment of initial contributions, TRUSTORS’ failure to make any
such contributions shall entitle the TRUSTEE to terminate the AGREEMENT with
respect to the breaching TRUSTOR “A,” without demand of payment being required.
In such case, if there is no immediate substitute trustor (which the TRUSTEE
shall not be liable to find), the breaching trustor shall be liable for all
damage sustained by the remaining TRUSTORS “A” as a result of such breach,
including the loss of any price amounts paid in advance to the seller of the
PREMISES. In the event there is a substitute trustor, the breaching trustor
shall forfeit to the remaining TRUSTORS “A” (in an amount proportionate to their
interests) any amounts contributed up to 30% of the total contribution initially
committed. Any balance to which the breaching trustor may be entitled shall be
reimbursed within thirty days following substitution. Breach following Initial
Contributions: (i) Failure to make timely payment shall cause the breaching
TRUSTOR “A” to be in default by operation of law, without any court or
out-of-court notice being required. Upon default, the TRUSTEE shall be entitled
to collect interest from the breaching TRUSTOR “A” at a 3% monthly rate from the
date of default until the full payment of all outstanding amounts. The
defaulting TRUSTOR “A” shall not be released from its payment obligation unless
accumulated interest until the date of effective payment is paid together with
any contributions due, notwithstanding the penalties provided for in the
following section; (ii) Failure by TRUSTOR “A” to timely pay any of the
installments owed as contributions following the initial contributions shall
entitle the TRUSTEE to terminate the AGREEMENT with respect to the breaching
TRUSTOR “A,” provided actual notice is given for such installment plus accrued
interest to be paid within no less than five days. The termination of this
AGREEMENT shall cause the breaching TRUSTOR “A” to be excluded from the trust.
In such case, all amounts paid by the breaching TRUSTOR “A” shall be withheld
until the purpose of the AGREEMENT is fully complied with, under the conditions
stated below; (iii) As and for liquidated damages, the excluded TRUSTOR “A”
shall forfeit any amounts paid up to 25% of its total estimated contribution. In
the event the amounts paid by the breaching TRUSTOR until the date of its
exclusion exceed the liquidated damages amount specified, the TRUSTEE shall
reimburse any balance to the TRUSTOR within 30 days following the execution of
the deed transferring the UNITS to all TRUSTORS, without interest or
adjustments; (iv) In the event a breaching TRUSTOR “A” is excluded, the TRUSTEE
shall call a Special Trustors’ Meeting to be held within thirty (30) days
following notice of exclusion, in order to carry out an awarding process between
all TRUSTORS present at the meeting to acquire all rights of excluded TRUSTOR
“A” and to assume all its obligations. The proceeds resulting from such award
shall be allocated to the TRUST FUND and inure to the benefit of all TRUSTORS
“A,” provided that if such proceeds are less than the amount to be reimbursed to
the excluded trustor in compliance with item (iii) of this section, the
difference shall be paid by all TRUSTORS “A,” including substitute TRUSTOR “A,”
in proportion to the percentage interests specified in Exhibit 5. In the event
the awarding process fails, the TRUSTEE shall seek to find another TRUSTOR “A”
under the same conditions applicable to the award between TRUSTORS “A,” within
fifteen (15) business days following the date of the initial award. Absent a
substitute trustor upon lapse of such term, all TRUSTORS “A” shall acquire the
rights and assume the obligations of the excluded TRUSTOR “A,” in proportion to
their interests.

 

 



--------------------------------------------------------------------------------



 



4.2)  
TRUSTORS “A” shall have the following rights:

4.2.1)  
In the event TRUSTORS “B” in a number sufficient to construct the BUILDING
before 09/30/08 join the trust, TRUSTORS “A” shall have the right to be
transferred full ownership of the UNITS of the BUILDING, as provided for with
respect to each of them in EXHIBIT 5. TRUSTORS “A” shall be entitled to the
perpetual use for advertising purposes of the building’s crown, as described in
EXHIBIT 6. It is hereby expressly agreed that TRUSTORS “A” shall not be entitled
to any claim if due to changes in the PROJECT, as determined by the ARCHITECTURE
FIRM, the area of their UNITS increases or decreases by 5%. The provisions of
sections 6.1.13) and 6.1.14) shall apply to TRUSTORS “A”.

4.2.2)  
TRUSTORS “A” shall have a preference right to participate as TRUSTORS “B” in the
same proportion of their interest with respect to all other TRUSTORS “A” as set
forth in exhibit 5. If any TRUSTOR “A” fails to fully or partially exercise such
preference right, the remaining TRUSTORS “A” shall have a right to acquire up to
100% of all units meant for TRUSTORS “B” in the mentioned proportion. In the
case of Campos Setenta S.A., the referred-to preference right and the right to
acquire any units not acquired by other TRUSTORS “A” in exercise of their
preference rights shall be exercised by the company itself or by its
shareholders.

4.2.3)  
If TRUSTORS “B” having a right to acquire all UNITS fail to join the trust, and
TRUSTORS “A” are prevented from acquiring such UNITS until 09/30/08, TRUSTORS
“A” shall be entitled to determine at a Meeting the conditions for the sale of
the PREMISES, provided that the proceeds from such sale, net of expenses, shall
be distributed among them in proportion to their interests with respect to the
share of all TRUSTORS “A”.

4.3)  
Assignment: TRUSTORS “A” may assign all their rights and obligations under this
AGREEMENT to any third parties. Assignees shall thus become TRUSTORS “A,”
provided that the assignor TRUSTOR “A” shall be jointly and severally liable for
the assignee’s compliance with all its obligations. Any costs incurred by the
TRUST as a result of an assignment shall be borne by the assignee.

FIVE: TRUSTORS “B”‘s Rights and Obligations

5.1)  
TRUSTORS “B” shall have the following obligations:

5.1.1)  
TRUSTORS “B” shall be under a duty to contribute the funds necessary to maintain
the PREMISES and keep them in good condition from the moment they join the
trust, and to construct the BUILDING and execute the relevant deeds for all
units, in proportion to their participation based on the units chosen and the at
cost contribution percentages specified in EXHIBIT 4. It is hereby expressly
stated that: a) if the total costs to be borne by TRUSTORS “B” exceed the costs
estimated in EXHIBIT 4, TRUSTORS “B” shall provide the funds necessary to pay
80.5807% of the excess amount, provided that the remaining 19.4193% shall be
borne by TRUSTORS “A”; b) the estimated amounts are set for reference purposes
only, provided that TRUSTORS “B” shall be required to pay a percentage of the
total maintenance expenses related to the PREMISES and to the ensuing
construction of the BUILDING, as well as any other expenses in connection with
the purpose of this AGREEMENT, whether included or not in the referred-to
estimate, and even if they exceed the costs estimated; c) Expenses not included
in EXHIBIT 4 shall be directly related to the purpose of the trust and d) the
TRUSTEE shall not introduce substantial changes to the technical specifications
(EXHIBIT I) of the BUILDING without the TRUSTORS’ consent.

 

 



--------------------------------------------------------------------------------



 



5.1.2)  
Payment of Contributions: Contributions shall be initially paid in line with the
investment schedule set forth in EXHIBIT 4, provided however that they shall
conform to the requirements of the works.

5.1.3)  
Payment Currency: Contributions shall be paid in the currency designated by the
TRUSTEE based on the nature of the obligations owed under the TRUST.

5.1.4)  
Breach — Untimely Payment — Interest: Failure to make timely payment shall cause
the breaching TRUSTOR “B” to be in default by operation of law, without any
court or out-of-court notice being required. Upon default, the TRUSTEE shall be
entitled to collect interest from the breaching TRUSTOR “B” at a 3% monthly rate
from the date of default until the full payment of all outstanding amounts. The
defaulting TRUSTOR “B” shall not be released from its payment obligation unless
accumulated interest until the date of effective payment is paid together with
any contributions due, notwithstanding the penalties provided for in the
following section.

5.1.5)  
Termination- Exclusion: Failure by TRUSTOR “B” to timely pay any of the
installments owed as contributions shall entitle the TRUSTEE to terminate the
AGREEMENT with respect to the breaching TRUSTOR “B,” provided actual notice is
given for such installment plus accrued interest to be paid within no less than
five days. The termination of this AGREEMENT shall cause the breaching TRUSTOR
“B” to be excluded from the trust. In such case, all amounts paid by the
breaching TRUSTOR “B” shall be withheld until the purpose of the AGREEMENT is
fully complied with, under the following conditions.

5.1.6)  
Liquidated Damages: As and for liquidated damages, the excluded TRUSTOR “B”
shall forfeit any amounts paid up to 25% of its total estimated contribution. In
the event the amounts paid by the breaching TRUSTOR until the date of its
exclusion exceed the liquidated damages amount specified, the TRUSTEE shall
reimburse any balance to the TRUSTOR within 30 days following the execution of
the deed transferring the UNITS to all TRUSTORS, without interest or
adjustments.

 

 



--------------------------------------------------------------------------------



 



5.1.7)  
Substitution of excluded TRUSTOR “B” — Procedure: In the event a breaching
TRUSTOR “B” is excluded, the TRUSTEE shall call a Special Trustors’ Meeting to
be held within thirty (30) days following notice of exclusion, in order to carry
out an awarding process between all TRUSTORS present at the meeting to acquire
all rights of the excluded TRUSTOR and to assume all its obligations. The
proceeds resulting from such award shall be allocated to the TRUST FUND and
inure to the benefit of all TRUSTORS “B,” provided that if such proceeds are
less than the amount to be reimbursed to the excluded trustor in compliance with
item 6) of this section, the difference shall be paid by all TRUSTORS “B,”
including the substitute TRUSTOR “B”, in proportion to the percentage share in
the initial cost indicated in Exhibit 4. In the event the awarding process
fails, the TRUSTEE shall seek to find another TRUSTOR “B” under the same
conditions applicable to the award between the TRUSTORS within fifteen
(15) business days following the date of the initial award. Absent a substitute
trustor upon lapse of such term, all TRUSTORS “B” shall acquire the rights and
assume the obligations of the excluded TRUSTOR “B,” in proportion to their
interests.

5.2)  
TRUSTORS “B” shall be entitled to acquire ownership of the UNIT(S) listed in
EXHIBIT 4, which shall be identified in the agreement signed by each TRUSTOR “B”
to adhere to this AGREEMENT. It is hereby expressly agreed that TRUSTORS “B”
shall not be entitled to any claim if due to changes in the PROJECT, as
determined by the ARCHITECTURE FIRM, or for any technical reasons in connection
with the works, the area of their UNITS increases or decreases by 5%. The
provisions of sections 6.1.13) and 6.1.14) shall apply to TRUSTORS “B”.

5.3)  
Assignment: TRUSTORS “B” may assign all their rights and obligations under this
AGREEMENT to any third parties. Assignees shall thus become TRUSTORS “B,”
provided that the assignor TRUSTOR “B” shall be jointly and severally liable for
the assignee’s compliance with all its obligations. For the TRUSTEE to be
notified of any such assignments, the assignee shall pay fees in the amount of
USD 200 (two hundred U.S. dollars) plus VAT. Any costs incurred by the TRUST as
a result of an assignment shall be borne by the assignee.

SIX. TRUSTEE’S Rights and Obligations

6.1)  
While acting as owner and administrator of the TRUST PROPERTY, the TRUSTEE shall
comply with the terms of the AGREEMENT and its purpose. The TRUSTEE shall duly
perform its obligations and exercise its powers pursuant to the trust placed
upon it, in accordance with Law No. 24,441. Subject to these limitations and
pursuant to these conditions, the TRUSTORS confer upon the TRUSTEE all such
powers as are necessary to administer the trust created under this AGREEMENT.
The TRUSTEE shall have the following rights and obligations, notwithstanding
other rights and obligations conducive to the purpose of the trust:

6.1.1)  
Administration and Management Powers: The TRUSTEE shall administer and manage
the real estate Project, and collect from TRUSTORS A the funds committed as
payment for the PREMISES, the trust ownership of which shall be registered
temporarily and conditionally under TRUSTEE’s name, pursuant to Argentine Civil
Code section 2662 and the relevant provisions of Law 24,441, and from the
TRUSTORS pursuant to the AGREEMENT such funds as are necessary to cover all such
costs as it must incur to construct the BUILDING and perform all such other acts
as are conducive to the purpose of the TRUST.

 

 



--------------------------------------------------------------------------------



 



6.1.2)  
The TRUSTEE shall keep the TRUST PROPERTY separate from its own assets. In
accordance with Law 24,441 section 14, the TRUST PROPERTY shall remain separate
and distinct from the TRUSTORS’ and the TRUSTEE’s assets.

6.1.3)  
Receipt of subscription offers from TRUSTORS B and trust subscription agreement:
The TRUSTEE shall receive trust subscription offers, which shall be irrevocable
until June 15, 2008, from any investor who is interested in participating as
TRUSTORS B (which offers shall be secured with such minimum upfront payment as
the TRUSTEE determines), and the TRUSTEE shall accept such offers when offers
have been received for all units pertaining to TRUSTORS B, and shall execute the
relevant subscription agreements.

6.1.4)  
The TRUSTEE shall draft the works and investment plan.

6.1.5)  
Contracting: The TRUSTEE shall hire such physical and/or legal persons as are
required for executing the works scheduled under the PROJECT. Any contract worth
over USD 20,000 (twenty thousand U.S. dollars) shall be awarded through open
competition, for which no less than two proposals shall be required, which shall
be drafted pursuant to a uniform set of specifications set out by the TRUSTEE.
The TRUSTEE may accept price adjustment or redetermination terms in such
contracts pursuant to usual practice.

6.1.6)  
The TRUSTEE may purchase such works insurance as it deems necessary to
supplement the insurance purchased by the hired companies pursuant to
specifications set out by them.

6.1.7)  
The TRUSTEE shall coordinate and supervise throughout the course of the project
the performance of all professionals, experts and suppliers involved so as to
ensure compliance with the project’s terms, costs and quality requirements.

6.1.8)  
The TRUSTEE shall draft the Condominium Regulations, appoint the chairman of the
Condominium Association and manage and coordinate together with the latter the
commissioning of the BUILDING.

6.1.9)  
Until 1 year from delivery of 70% of the UNITS, the TRUSTEE shall coordinate and
handle complaints for defects filed against the responsible contractors.

6.1.10)  
The TRUSTEE shall coordinate and request municipal work inspections.

6.1.11)  
Reporting: The TRUSTEE shall convene a Regular Meeting of TRUSTORS every twelve
months, to report to them on the progress and to render an account of, its
administration, provided however that Special Meetings may also be convened.

 

 



--------------------------------------------------------------------------------



 



6.1.12)  
Non-encumbrance: The TRUSTEE may not encumber the PREMISES.
  6.1.13)  
Conveyance: Once the projected works have been completed and the condominium
units plan and Condominium Regulations have been approved, the TRUSTEE shall
allocate the UNITS to the respective BENEFICIARIES. The BENEFICIARY-owner shall
meet all expenses, and shall pay all costs, taxes and fees incurred in the
closing of the conveyance, and in registering the Condominium Regulations.

6.1.14)  
Delivery of UNITS: The TRUSTEE shall surrender possession of the UNITS unto the
BENEFICIARIES, who shall receive it, once the progress of the project is such
that the exercise of possession by the BENEFICIARIES at their discretion does
not hinder completion of the UNITS. For that purpose, the TRUSTEE shall send
reliable notice of the date on which it shall deliver the UNITS, provided
however that the BENEFICIARIES may not rely on uncompleted details to reject the
UNITS if such uncompleted details do not prevent the unhindered use and
enjoyment of the UNITS. As from the date set out for delivery, the BENEFICIARIES
must pay their proportionate share of the common charges incurred and the taxes
and other contributions encumbering the UNITS which they acquire. Additionally,
upon taking possession of the UNITS, the BENEFICIARIES must make such
contributions to the costs incurred in equipping and decorating the BUILDING’s
common areas in proportion to their ownership interests in the UNITS they
receive pursuant to the allocation of common charges set out in the Condominium
Regulations (or a draft thereof, if it has not yet been notarially recorded). If
there are enough funds in the Trust Fund, the TRUSTEE may advance such sums as
are necessary to cover said equipment and decoration expenses.

6.2.  
Compensation: In consideration of its services, the TRUSTEE shall be paid USD
1,200,000 (one million, two hundred thousand dollars) plus VAT. 75% of such
payment (i.e., USD 900,000 + VAT, nine hundred thousand U.S. dollars plus VAT)
shall compensate its services as manager and 25% (USD 300,000 + VAT, three
hundred thousand U.S. dollars plus VAT) shall compensate its services as
trustee. The compensation shall be paid as follows: (a) USD 120,000 (one hundred
and twenty thousand U.S. dollars) plus VAT within fifteen days after TRUSTORS
B’s subscription to the trust; (b) the balance of USD 1,080,000 (one million,
eighty thousand U.S. dollars) plus VAT in 24 monthly, equal and consecutive part
payments of USD 45,000 (forty five thousand U.S. dollars) plus VAT each;
provided that the first part payment shall be due on the 5th day of the due date
of the payment set out in (a) above. The compensation set out is included in the
expense estimate contained in EXHIBIT 4. If the trust terminates with the sale
of the PREMISES for the reasons set out in the last paragraph of Section THREE,
TRUSTEE’s total compensation shall be 4% (four percent) plus VAT of the profit
obtained by TRUSTORS A from the transaction, but shall be no less, even if it
exceeds such percentage, than USD 12,000 (twelve thousand U.S. dollars plus
VAT). Such compensation shall be paid before distributing the proceeds of the
sale of the PREMISES between the TRUSTORS A.

6.3.  
The TRUSTEE may call the BUILDING “EDIFICIO INTECONS” and to publicize such name
on plaques or in any other form on entrance halls, gardens, etc., provided the
BUILDING’s crown belonging to the unit owners listed in Exhibit 5 is not
altered.

 

 



--------------------------------------------------------------------------------



 



6.4.  
Liability: The TRUSTEE shall be solely responsible for any loss or claim arising
out of its negligent or willful actions or omissions, to the extent provided in
Section 6 and 7 of Law 24,441.

SEVEN: Termination of TRUSTEE

7.1  
The TRUSTEE shall be terminated (a) by decision of the TRUSTEES at a Special
Meeting convened for such purpose, based on TRUSTEE’s failure to perform its
obligations, pursuant to a majority vote of TRUSTORS representing no less than
70% (seventy percent) of the costs exceeding those set out in Exhibit 4, and
shall forfeit its right to receive any outstanding compensation; (b) for any of
the reasons set out in Section 9 of Law 24,441, except TRUSTEE’s resignation.

7.2  
In the event any of the above conditions for termination is met, the TRUSTEE
shall be replaced by any such substitute trustee as is appointed by the TRUSTORS
at a Special Meeting convened for such purpose. In such event, the TRUSTEE shall
render a final account and furnish the TRUSTORS with any documents it has in
connection with the AGREEMENT, and shall transfer the TRUST PROPERTY to any such
substitute trustee as the TRUSTORS designate in their sole discretion, within a
term not exceeding sixty days after notification of the decision to substitute
TRUSTEE, notwithstanding the liability for damages or losses which may arise for
TRUSTEE.

EIGHT: The FIRM

8.1.  
The Firm shall be responsible for:

8.1.1)  
The executive project of architecture and coordination of structures and
installations projects.
  8.1.2)  
Advising on the equipment for common areas.
  8.1.3)  
Coordinating the application for such municipal permits as the project requires.
  8.1.4)  
Reviewing and approving the samples and documents submitted by the contractors
throughout the execution of the works.
  8.1.5)  
Controlling the contractors’ correct interpretation of the plans and technical
documents of the architecture project.

8.2.  
Compensation: In consideration of its services, the FIRM shall be paid USD
350,000 (three hundred and fifty thousand U.S. dollars) plus VAT. Such amount
has been or shall be paid as follows:

8.2.1)  
USD 105,000 (one hundred and five thousand U.S. dollars) plus VAT have been paid
by the Trust and by the owners of the PREMISES or holders of interests therein
before April 10, 2008.

8.2.2)  
The balance of USD 245,000 (two hundred and forty-five thousand U.S. dollars)
plus VAT within fifteen days as of the subscription of TRUSTORS B to the TRUST.

 

 



--------------------------------------------------------------------------------



 



8.2.3)  
The parties agree that the balance of the compensation set out above is included
in the estimate of expenses contained in EXHIBIT 4. If TRUSTORS B do not
subscribe to the TRUST and the trust is terminated with the sale of the PREMISES
for the reasons set out in the last paragraph of Section THREE, the FIRM shall
not receive the balance set forth in 8.2.2 above.

NINE: AUDITOR AND EXTERNAL AUDITOR

9.1.  
AUDITOR:
  9.1.1)  
AUDITOR shall have such duties as are set out in section ONE subsection 13, and
shall report on the TRUSTEE’s rendering of accounts.

9.1.2)  
AUDITOR’s total compensation shall be agreed with the TRUSTEE and shall be
consistent with current market conditions. If the AUDITOR must be replaced, the
new auditor shall be chosen by the TRUSTEE from among three candidates proposed
by the TRUSTORS.

9.2.  
EXTERNAL AUDITOR:

9.2.1)  
The external auditor shall have such duties as are set out in Section ONE,
subsection 17.

  9.2.2)  
The EXTERNAL AUDITOR’s total compensation shall be agreed with the TRUSTEE and
be consistent with current market conditions. If the EXTERNAL AUDITOR must be
replaced, the new external auditor shall be chosen by the TRUSTORS.

TEN: Notaries Public

10.1.  
The transaction shall be notarially recorded by MASCHWITZ-DEL CAMPO Notaries
Public, with offices at Tucumán 715, piso 6°, City of Buenos Aires, and shall be
responsible for:

10.1.1)  
Notarizing the AGREEMENT and the TRUSTORS B’s subscription contracts.

10.1.2)  
Transcribing and notarially recording the AGREEMENT and stating all personal
details of TRUSTORS who have subscribed to the trust, issuing certified
photocopies for the TRUSTEE and each of the TRUSTORS.

10.1.3)  
Notarially recording the TRUSTEE’s purchase of the 80% undivided interest in the
PREMISES and performing all prior tasks entailed in such purchase.

10.1.4)  
Acting as escrow agent until the termination of the TRUST holding the following
documents: the AGREEMENT, the TRUSTORS B’s subscription agreements, and notarial
transcripts of the notarially recorded title deeds of the PREMISES.

 

 



--------------------------------------------------------------------------------



 



10.1.5)  
Drafting and issuing the notarially recorded instruments of constitution of
condominium, Condominium Regulations and allocation of UNITS to the TRUSTORS.

10.2.  
The total and only compensation to be paid to the Notaries Public shall break
down as follows:

10.2.1)  
for the professional services set out in sections 10.1.1) to 10.1.4) above
(including title search), USD 5,000 (five thousand U.S. dollars) plus VAT. The
Notaries Public shall also include in their invoice to the TRUST the following
items:

10.2.1)A.  
50% of the applicable Stamp Tax.

10.2.1)B.  
Registration fees.

10.2.1)C.  
Withholding of tax imposed on bank transfers under Law 25,413 in connection with
the amounts resulting from sections 10.2.1)A. and 10.2.1)B above.

10.2.1)D.  
Deed duties (amount proportionate to the deed value of 80% of the PREMISES).

   

10.2.1)E.  
Stamps, original notarial record, notarial transcript, deed duties (fixed
amount) and registration cards costs.

10.2.2)  
For the professional services set out in 10.1.5) above, 0.5% (point five
percent) of the amount by which each TRUSTOR contributes to the total cost, plus
the applicable VAT. Such amount shall be paid, together with the expenses and
applicable taxes, by the TRUSTORS at the time of the notarial recording of the
allocation of their respective UNITS or the allocation in joint ownership in the
case set out in TWELVE below. For calculating such value, the amounts paid by
the TRUSTORS in Argentine currency shall be translated into U.S. dollars at the
Argentine Central Bank rate (ask quote) of the date on which each contribution
is made. The TRUSTEE shall make such calculation and communicate it to the
BENEFICIARIES and to MASCHWITZ-DEL CAMPO Notaries.

ELEVEN: Defects
Since the TRUSTEE is neither the seller nor constructor of the BUILDING or the
UNITS, it assumes no liability for construction defects as against the TRUSTORS
and BENEFICIARIES, who shall state their claims directly to the responsible
contractors. To that end, the TRUSTEE shall furnish the BENEFICIARIES with a
list of such contractors at the time of the allocation of units.
TWELVE: Expiration of term — Extension
Upon the expiration of the effective term of the AGREEMENT, and of the automatic
extension provided for in section THREE, the TRUSTEE shall convene a Meeting of
TRUSTORS to discuss a term extension if the purpose of the AGREEMENT has not
been fulfilled within the maximum agreed term. If no agreement is reached, the
AGREEMENT shall be deemed expired, in which case the TRUSTEE shall surrender
possession of, and convey, the PREMISES to the TRUSTORS, furnishing such
instruments and land registration certificates as are applicable pursuant to
Section 26, post, of Law 24,441. The PREMISES shall be conveyed to the TRUSTORS
as joint owners pursuant to each TRUSTOR’s share in the costs exceeding those
stated in Exhibit 4. After the term of AGREEMENT has expired and its purpose has
been fulfilled in whole, if a balance remains in the TRUST FUND, it shall be
distributed among the TRUSTORS in proportion to their contributions.

 

 



--------------------------------------------------------------------------------



 



THIRTEEN: Bodies of the TRUST. End of Fiscal Year.

13.1.  
Regular Meetings: Regular Meetings of TRUSTORS shall be convened no less than
once every twelve months so that the TRUSTEE renders an account of its
administration. Notices shall be served at the domicile of each TRUSTOR by
certified mail, stating the date, place and time of the meeting (business days
and hours within the city of Buenos Aires) and the order of business to be
transacted.

13.2.  
Quorum: Meetings shall commence at the time for which they are convened with the
presence of a majority of TRUSTORS pursuant to the interest percentages set out
for each of them in EXHIBITS 4 and 5 over the costs exceeding those stated in
Exhibit 4, or half an hour later with any number of TRUSTORS. Meetings shall be
presided over by the President of the TRUSTEE or its representative.

13.3.  
Special Meetings: Special Meetings shall take place when convened at the
instance of the TRUSTEE or by request of such number of TRUSTORS as represents
no less than a 30% interest in the costs exceeding those set out in Exhibit 4.
These Meetings shall be governed by the same rules as govern Regular Meetings.

13.4.  
Majority requirements: Except as otherwise required in the AGREEMENT,
resolutions in both types of Meetings shall be validly adopted by a plurality of
the votes present, each 0.10% (point ten percent) interest in the costs
exceeding those set out in Exhibit 4 representing one vote. TRUSTORS in default
shall have no right to vote at a Meeting nor shall they count for the quorum
requirements.

13.5.  
Amendments to the Agreement: Any amendment to the Agreement shall be decided at
a Special Meeting by a majority of trustors representing 70% of the votes
present.

13.6.  
Closing of Fiscal Year: Each Fiscal Year shall close on December 31.

 

 



--------------------------------------------------------------------------------



 



FOURTEEN: Domicile and Jurisdiction
For all legal purposes of this AGREEMENT, the parties set their special
domiciles at the address stated by each in the heading. Any dispute arising out
of the execution of the AGREEMENT shall be decided by the General Arbitration
Tribunal of the Buenos Aires Stock Exchange. In that connection, the parties
accept in whole the Rules of such Tribunal. In witness whereof, the parties
execute this AGREEMENT, which shall be kept by the TRUSTEE, who shall cause it
to be recorded by a notary public. Once the AGREEMENT is notarially recorded,
the TRUSTEE shall request certified copies thereof to distribute among the
TRUSTORS. This AGREEMENT is executed in the place and on the date stated above.
Annexes
Annex I — Plans, detail of parking spaces corresponding to each floor, technical
specifications of the building (Annex has been omitted and will be provided upon
request)
Annex II — List of each floor and its respective parking spaces and other
complementary spaces (Annex has been omitted and will be provided upon request)
Annex III — Initial contribution made by participants class A (including name of
the participants, amounts to be contributed and prospective dates for each
contribution) (Annex has been omitted and will be provided upon request)
Annex IV — Detail and amount of estimated costs to be borne by participants
class B
Annex V — Percentage of the amounts exceeding estimated costs to be borne by
participants class A (Annex has been omitted and will be provided upon request)
Annex VI — Plan (Annex has been omitted and will be provided upon request)

 

 



--------------------------------------------------------------------------------



 



Arias Trust Agreement — Exhibit IV — Estimated costs to be afforded by Trustors
“B”

                                                              Fixed Amounts in
USD             Ratio in                               19,4193%     Amount in
Argentine     relation to               Procurement in             afforded by  
  Pesos subject to     Total   Item   Total (USD)     USD     Storage    
trustor “A”     adjustments (USD)     Amount  
Land
                                               
Land payment and improvements by Trustors “A”
    0.00       0.00       0.00       0.00       0.00       0.00 %
80% Purchase Expenses and filing Expenses
    62,400.00       62,400.00       0.00       0.00       0.00       0.20 %
 
                                   
Total Land
    62,400.00       62,400.00       0.00       0.00       0.00       0.20 %
 
                                   
Construction Costs
                                               
Main Contractor
    15,000,000.00       750,000.00       3,562,500.00       2,075,437.69      
8,612,062.31       48.43 %
Main Supplementary Works
    810,000.00       40,500.00       269,325.00       97,130.48       403,044.52
      2.61 %
Facade and Exterior Structural Works
    3,183,627.76       159,181.39       907,333.91       411,128.42      
1,705,984.04       10.28 %
Metal Works
    283,911.67       42,586.75       108,596.21       25,774.99       106,953.72
      0.92 %
Elevators
    1,150,828.19       805,579.73       0.00       67,044.83       278,203.62  
    3.72 %
Air Conditioning Equipment and Installation
    2,000,567.82       1,432,406.56       0.00       110,332.94       457,828.32
      6.46 %
Painting
    95,000.00       0.00       19,000.00       14,758.67       61,241.33      
0.31 %
Small Current (CCTV/DETECC /C.ACC/MONIT)
    60,000.00       36,000.00       0.00       4,660.63       19,339.37      
0.19 %
Internal Telephone Lines
    20,000.00       0.00       0.00       3,883.86       16,116.14       0.06 %
Wood Works
    100,000.00       0.00       0.00       19,419.30       80,580.70       0.32
%
Iron Fittings
    50,000.00       0.00       0.00       9,709.65       40,290.35       0.16 %
Glasses and Mirrors
    30,000.00       0.00       0.00       5,825.79       24,174.21       0.10 %
Generating Set
    100,000.00       70,000.00       0.00       5,825.79       24,174.21      
0.32 %
Ground Floor Hall Finishing Works
    100,000.00       0.00       0.00       19,419.30       80,580.70       0.32
%
Exterior Works
    50,000.00       0.00       0.00       9,709.65       40,290.35       0.16 %
Lighting
    80,000.00       0.00       0.00       15,535.44       64,464.56       0.26 %
Miscellaneous
    259,228.66       0.00       0.00       50,340.39       208,888.27       0.84
%
 
                                   
Total Construction Cost
    23,373,164.10       3,336,254.43       4,866,755.13       2,945,937.82      
12,224,216.72       75.46 %
 
                                   
Fees
                                               
Architectural Project Balance (MSGSSS)
    245,000.00       245,000.00       0.00       0.00       0.00       0.79 %
Business Development and Trustee (Intecons)
    300,000.00       300,000.00       0.00       0.00       0.00       0.97 %
Technical and Administrative Management (Intecons)
    900,000.00       900,000.00       0.00       0.00       0.00       2.91 %
Experts, miscellaneous
    25,000.00       0.00       0.00       4,854.83       20,145.18       0.08 %
 
                                   
Total Professional Fees
    1,470,000.00       1,445,000.00       0.00       4,854.83       20,145.18  
    4.75 %
 
                                   
Taxes
                                               
VAT, Fiscal Credit
    5,228,874.86       1,005,373.83       1,022,018.58       621,705.48      
2,579,776.97       16.88 %
VAT, Payment to AFIP (Argentine Tax Authority)
    125,921.71       0.00       0.00       0.00       125,921.71       0.41 %
Presumed Minimun Income
    358,546.10       67,703.18       68,163.24       41,464.47       181,215.22
      1.16 %
Tax on Bank Transactions
    306,689.07       59,167.31       59,569.37       36,236.72       151,715.66
      0.99 %
 
                                   
Total Taxes
    6,020,031.74       1,132,244.32       1,149,751.18       699,406.67      
3,038,629.56       19.43 %
 
                                   
Miscellaneous
                                               
Insurance and others
    50,000.00       0.00       0.00       9,709.65       40,290.35       0.16 %
Total Miscellaneous
    50,000.00       0.00       0.00       9,709.65       40,290.35       0.16 %
 
                                   
Total Estimated Cost
    30,975,595.84       5,975,898.75       6,016,506.31       3,659,908.97      
15,323,281.81       100.00 %
 
                                   
(Fixed and Variable) Cost Percentages
    100.00 %             50.53 %             49.47 %        

All amounts in US dollars
Bidding or estimated amounts as of 04/01/2008

 





--------------------------------------------------------------------------------



 



Arias Trust Agreement — Exhibit IV — Estimated Costs and share percentages on
costs and increase

                                                                               
                                                                               
                          Total Estimated Costs     Share               Office  
  Parking     Total             Estimated             On     On Initial    
Location of Parking                         Bathrooms                     Spaces
    Private     Estimated     VAT     Estimated     Budget     Costs of    
Spaces                 Carpet     and Office             Total     # of     Area
    Area     Initial Cost     (18,8292%)     Initial Cost     “B”     Trustor  
  Cars on 1st     Cars on 2nd   Percentage Trustor “B”   Floor   Location   (m2)
    (m2)     Rooftop     Area     Cars     (m2)     (m2)     (USD)     in USD  
  (USD)     Increase     “B”     Basement     Basement   100.0000 %   2  
Complete     830       70               900       14       168       1,068      
1,611,500       303,433       1,914,933       4.9816 %     6.1821 %     5      
9   100.0000 %   3   Complete     830       70               900       14      
168       1,068       1,629,500       306,823       1,936,323       5.0372 %    
6.2511 %     5       9   100.0000 %   4   Complete     830       70            
  900       14       168       1,068       1,647,500       310,212      
1,957,712       5.0928 %     6.3202 %     5       9   100.0000 %   5   Complete
    830       70               900       14       168       1,068      
1,665,500       313,601       1,979,101       5.1485 %     6.3892 %     5      
9   100.0000 %   6   Complete     830       70               900       14      
168       1,068       1,683,500       316,990       2,000,490       5.2041 %    
6.4583 %     5       9   100.0000 %   7   Complete     830       70            
  900       14       168       1,068       1,701,500       320,380      
2,021,880       5.2598 %     6.5273 %     5       9   100.0000 %   8   Complete
    830       70               900       14       168       1,068      
1,719,500       323,769       2,043,269       5.3154 %     6.5964 %     5      
9   100.0000 %   9   Complete     830       70               900       14      
168       1,068       1,737,500       327,158       2,064,658       5.3711 %    
6.6654 %     5       9   100.0000 %   10   Complete     830       70            
  900       14       168       1,068       1,755,500       330,547      
2,086,047       5.4267 %     6.7345 %     5       9   100.0000 %   11   Complete
    830       70               900       16       192       1,092      
1,789,000       336,855       2,125,855       5.5303 %     6.8630 %     6      
10   100.0000 %   12   Complete     830       70               900       16    
  192       1,092       1,802,500       339,397       2,141,897       5.5720 %  
  6.9148 %     6       10   100.0000 %   13   NW     300       25       167    
  492       6       72       564       739,786       139,296       879,082      
2.2869 %     2.8380 %     2       4   100.0000 %       SE     230       25      
204       459       4       48       507       607,026       114,298      
721,325       1.8765 %     2.3287 %     2       2   100.0000 %   14   NW     300
      25               325       6       72       397       651,500      
122,673       774,173       2.0140 %     2.4993 %     2       4   100.0000 %    
  SE     230       25               255       4       48       303       509,200
      95,879       605,079       1.5741 %     1.9534 %     2       2   100.0000
%   15   NW     300       25               325       6       72       397      
661,250       124,508       785,758       2.0441 %     2.5367 %     2       4  
100.0000 %       SE     230       25               255       4       48      
303       516,850       97,319       614,169       1.5977 %     1.9828 %     2  
    2   100.0000 %   16   NW     300       25               325       6       72
      397       671,000       126,344       797,344       2.0742 %     2.5741 %
    2       4   100.0000 %       SE     230       25               255       4  
    48       303       524,500       98,759       623,259       1.6214 %    
2.0121 %     2       2   100.0000 %   17   NW     300       25               325
      6       72       397       680,750       128,180       808,930      
2.1044 %     2.6115 %     2       4   100.0000 %       SE     230       25      
        255       4       48       303       532,150       100,200       632,350
      1.6450 %     2.0414 %     2       2   24.6983 %   18   NW     300       25
              325       6       72       397       170,542       32,112      
202,654       0.5272 %     0.6542 %     2       4   100.0000 %       SE     230
      25               255       4       48       303       539,800      
101,640       641,440       1.6687 %     2.0708 %     2       2   94.9790 %   20
  SE     230       25               255       4       48       303       519,963
      97,905       617,868       1.6073 %     1.9947 %     2       2            
                                                                               
 
Total Trustors “B”
      12,303       1,075       371       13,697       217       2,607      
16,305       26,067,317       4,908,279       30,975,596       80.5807 %    
100.0000 %     83       139                                                    
                                         

 





--------------------------------------------------------------------------------



 



Arias Trust Agreement — Exhibit IV — Trustors “B” Payment Schedule per unit

                                                                      Payment
schedule                                             20 installments            
                        Advance     (4% each) - 1st                            
        Payment     installement                                     (18%) as of
    becomes due         Percentage   Office     Reservation     the execution of
the     after 30 days from     Total Estimated   Trustor “B”   Floor   Location
    (2%)     agreement     Advance Payment     Initial Payment     100.0000 %  
2
  Complete   U$S 38,298.67     U$S 344,687.99     U$S 76,597.33     U$S
1,914,933.29     100.0000 %  
3
  Complete   U$S 38,726.45     U$S 348,538.06     U$S 77,452.90     U$S
1,936,322.55     100.0000 %  
4
  Complete   U$S 39,154.24     U$S 352,388.13     U$S 78,308.47     U$S
1,957,711.82     100.0000 %  
5
  Complete   U$S 39,582.02     U$S 356,238.19     U$S 79,164.04     U$S
1,979,101.08     100.0000 %  
6
  Complete   U$S 40,009.81     U$S 360,088.26     U$S 80,019.61     U$S
2,000,490.34     100.0000 %  
7
  Complete   U$S 40,437.59     U$S 363,938.33     U$S 80,875.18     U$S
2,021,879.61     100.0000 %  
8
  Complete   U$S 40,865.38     U$S 367,788.40     U$S 81,730.75     U$S
2,043,268.87     100.0000 %  
9
  Complete   U$S 41,293.16     U$S 371,638.46     U$S 82,586.33     U$S
2,064,658.14     100.0000 %  
10
  Complete   U$S 41,720.95     U$S 375,488.53     U$S 83,441.90     U$S
2,086,047.40     100.0000 %  
11
  Complete   U$S 42,517.10     U$S 382,653.94     U$S 85,034.21     U$S
2,125,855.20     100.0000 %  
12
  Complete   U$S 42,837.94     U$S 385,541.49     U$S 85,675.89     U$S
2,141,897.15     100.0000 %  
13
  NW   U$S 17,581.65     U$S 158,234.85     U$S 35,163.30     U$S 879,082.48    
100.0000 %  
 
  SE   U$S 14,426.49     U$S 129,838.45     U$S 28,852.99     U$S 721,324.70    
100.0000 %  
14
  NW   U$S 15,483.45     U$S 139,351.06     U$S 30,966.90     U$S 774,172.53    
100.0000 %  
 
  SE   U$S 12,101.57     U$S 108,914.13     U$S 24,203.14     U$S 605,078.52    
100.0000 %  
15
  NW   U$S 15,715.17     U$S 141,436.51     U$S 31,430.34     U$S 785,758.38    
100.0000 %  
 
  SE   U$S 12,283.38     U$S 110,550.41     U$S 24,566.76     U$S 614,168.95    
100.0000 %  
16
  NW   U$S 15,946.88     U$S 143,521.96     U$S 31,893.77     U$S 797,344.24    
100.0000 %  
 
  SE   U$S 12,465.19     U$S 112,186.69     U$S 24,930.38     U$S 623,259.39    
100.0000 %  
17
  NW   U$S 16,178.60     U$S 145,607.42     U$S 32,357.20     U$S 808,930.09    
100.0000 %  
 
  SE   U$S 12,647.00     U$S 113,822.97     U$S 25,293.99     U$S 632,349.83    
24.6983 %  
18
  NW   U$S 4,053.07     U$S 36,477.64     U$S 8,106.14     U$S 202,653.58    
100.0000 %  
 
  SE   U$S 12,828.81     U$S 115,459.25     U$S 25,657.61     U$S 641,440.27    
94.9790 %  
20
  SE   U$S 12,357.35     U$S 111,216.16     U$S 24,714.70     U$S 617,867.56    
                                       
Total Trustors “B”
 
          U$S 619,512     U$S 5,575,607     U$S 24,780,477     U$S 30,975,595.96
                                           

 





--------------------------------------------------------------------------------



 



Arias Trust Agreement — Exhibit IV — Estimated Expense Flow

                 
Report Date
  04/01/2008   Exchange Rate ($/U$S)     3.16  

                                                                               
                                  Expenses   Budget     Apr-08     may-08    
jun-08     jul-08     Aug-08     sep-08     oct-08     nov-08     Dec-08    
Jan-09     feb-09     mar-09     Apr-09                              
Construction begins                                                            
                     
Land
                                                                               
                               
Seller
  USS 0.00                                                                      
                                   
Purchase and Filing Expenses
  USS 62,400.00       62,400.00                                                
                                                 
 
                                                                               
   
Total Land
  USS 62,400.00       62,400.00       0.00       0.00       0.00       0.00    
  0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
 
                                                                               
   
Construction Cost
                                                                               
                               
Paid Storage
  USS 3,944,221.44               3,944,221.44                                  
                                                       
Certifications less guarantee withholdings
  USS 19,428,942.66                       701,194.92       701,194.92      
701,194.92       701,194.92       993,359.47       934,926.56       934,926.56  
    934,926.56       934,926.56       1,051,792.38       1,168,658.21  
 
                                                                               
   
Total Construction Cost
  USS 23,373,164.10       0.00       3,944,221.44       701,194.92      
701,194.92       701,194.92       701,194.92       993,359.47       934,926.56  
    934,926.56       934,926.56       934,926.56       1,051,792.38      
1,168,658.21  
 
                                                                               
   
Professional Fees
                                                                               
                               
M.SG.S.S.S Architecture Firm
  USS 245,000.00               245,000.00                                      
                                                   
Intecons (Trust Administration and Technical Management)
  USS 1,200,000.00               120,000.00       45,000.00       45,000.00    
  45,000.00       45,000.00       45,000.00       45,000.00       45,000.00    
  45,000.00       45,000.00       45,000.00       45,000.00  
 
                                                                               
   
Total Professional Fees
  USS 1,445,000.00       0.00       365,000.00       45,000.00       45,000.00  
    45,000.00       45,000.00       45,000.00       45,000.00       45,000.00  
    45,000.00       45,000.00       45,000.00       45,000.00  
 
                                                                               
   
Taxes
                                                                               
                               
VAT Fiscal Credit
  USS 5,228,874.86       1,940.40       905,566.50       157,330.93      
157,330.93       157,330.93       157,330.93       218,685.49       206,414.58  
    206,414.58       206,414.58       206,414.58       230,956.40      
255,498.22  
VAT Payment to AFIP (Argentine Tax Authority)
  USS 125,921.71       0.00       0.00       0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
Gross Income Tax
  USS 0.00               0.00       0.00       0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00  
Stamp Tax
  USS 0.00                                                                      
                                   
Presumed Minimun Income
  USS 358,546.10       360.76       360.76       531.62       409.09      
409.09       409.09       409.09       409.09       409.09       409.09      
409.09       409.09       409.09  
Tax on Bank Transactions
  USS 306,689.07       677.01       52,181.49       9,070.57       9,069.35    
  9,069.35       9,069.35       12,604.54       11,897.50       11,897.50      
11,897.50       11,897.50       13,311.58       14,725.66  
 
                                                                               
   
Total Taxes
  USS 6,020,031.74       2,978.17       958,108.75       166,933.13      
166,809.37       166,809.37       166,809.37       231,699.12       218,721.17  
    218,721.17       218,721.17       218,721.17       244,677.07      
270,632.97  
 
                                                                               
   
Miscellaneous
  USS 75,000.00       3,000.00       3,000.00       3,000.00       3,000.00    
  3,000.00       3,000.00       3,000.00       3,000.00       3,000.00      
3,000.00       3,000.00       3,000.00       3,000.00  
 
                                                                               
   
Total Expenses
  USS 30,975,595.84       68,378.17       5,270,330.19       916,128.05      
916,004.30       916,004.30       916,004.30       1,273,058.60      
1,201,647.74       1,201,647.74       1,201,647.74       1,201,647.74      
1,344,469.45       1,487,291.17  
 
                                                                               
   
Total Accummulated Expenses
  USS 30,975,595.84       68,378       5,338,708       6,254,836       7,170,841
      8,086,845       9,002,849       10,275,908       11,477,556      
12,679,203       13,880,851       15,082,499       16,426,968       17,914,259  
 
                                                                               
   

                                                                               
                                          Expenses   Budget     may-09    
jun-09     jul-09     ago-09     sep-09     oct-09     nov-09     dic-09    
ene-10     feb-10     mar-10     abr-10     may-10     Subtotal                
                                                                               
              Fin obra          
Land
                                                                               
                                       
Seller
  USS 0.00                                                                      
                                        0.00  
Purchase and Filing Expenses
  USS 62,400.00                                                                
                                              62,400.00  
 
                                                                               
         
Ttoal Land
  USS 62,400.00       0.00       0.00       0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00       62,400.00  
 
                                                                               
         
Construction Cost
                                                                               
                                       
Paid Sorage
  USS 3,944,221.44                                                              
                                                3,944,221.44  
Certifications less guarantee withholdings
  USS 19,428,942.66       934,926.56       934,926.56       934,926.56      
1,051,792.38       1,051,792.38       1,168,658.21       934,926.56      
934,926.56       934,926.56       788,844.29                              
19,428,942.66  
 
                                                                               
         
Total Construction Cost
  USS 23,373,164.10       934,926.56       934,926.56       934,926.56      
1,051,792.38       1,051,792.38       1,168,658.21       934,926.56      
934,926.56       934,926.56       788,844.29       0.00       0.00       0.00  
    23,373,164.10  
 
                                                                               
         
Professional Fees
                                                                               
                                       
M.SG.S.S.S Architecture Firm
  USS 245,000.00                                                                
                                              245,000.00  
Intecons (Trust Administration and Technical Management)
  USS 1,200,000.00       45,000.00       45,000.00       45,000.00      
45,000.00       45,000.00       45,000.00       45,000.00       45,000.00      
45,000.00       45,000.00       45,000.00       45,000.00       45,000.00      
1,200,000.00  
 
                                                                               
         
Total Professional Fees
  USS 1,445,000.00       45,000.00       45,000.00       45,000.00      
45,000.00       45,000.00       45,000.00       45,000.00       45,000.00      
45,000.00       45,000.00       45,000.00       45,000.00       45,000.00      
1,445,000.00  
 
                                                                               
         
Taxes
                                                                               
                                       
VAT Fiscal Credit
  USS 5,228,874.86       206,414.58       206,414.58       206,414.58      
230,956.40       230,956.40       255,498.22       206,414.58       206,309.58  
    206,309.58       175,632.30       9,975.00       9,975.00       9,975.00    
  5,228,874.86  
VAT Payment to AFIP (Argentine Tax Authority)
  USS 125,921.71       0.00       0.00       0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
125,921.71       125,921.71  
Gross Income Tax
  USS 0.00       0.00       0.00       0.00       0.00       0.00       0.00    
  0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
Stamp Tax
  USS 0.00                                                                      
                                        0.00  
Presumed Minimun Income
  USS 358,546.10       409.09       111,260.58       10,611.04       10,611.04  
    10,611.04       10,611.04       10,611.04       10,611.04       10,611.04  
    10,611.04       10,611.04       10,611.04       135,422.01       358,546.10
 
Tax on Bank Transactions
  USS 306,689.07       11,897.50       13,006.02       11,999.52       13,413.60
      13,413.60       14,827.67       11,999.52       11,993.47       11,993.47
      10,225.88       680.86       680.86       3,188.19       306,689.07  
 
                                                                               
         
Total Taxes
  USS 6,020,031.74       218,721.17       330,681.18       229,025.14      
254,981.04       254,981.04       280,936.93       229,025.14       228,914.09  
    228,914.09       196,469.21       21,266.90       21,266.90       274,506.91
      6,020,031.74  
 
                                                                               
         
Miscellaneous
  USS 75,000.00       3,000.00       3,000.00       3,000.00       3,000.00    
  3,000.00       3,000.00       3,000.00       2,500.00       2,500.00      
2,500.00       2,500.00       2,500.00       2,500.00       75,000.00  
 
                                                                               
         
Total Expenses
  USS 30,975,595.84       1,201,647.74       1,313,607.74       1,211,951.70    
  1,354,773.42       1,354,773.42       1,497,595.14       1,211,951.70      
1,211,340.65       1,211,340.65       1,032,813.50       68,766.90      
68,766.90       322,006.91       30,975,595.84  
 
                                                                               
         
Total Accumulated Expenes
  USS 30,975,595.84       19,115,907       20,429,515       21,641,467      
22,996,240       24,351,013       25,848,609       27,060,560       28,271,901  
    29,483,242       30,516,055       30,584,822       30,653,589      
30,975,596          
 
                                                                               
         

All Amounts in US Dollars

 

